the light most favorable to the plaintiff. Buzz Stew, LLC v. City of N. Las
Vegas, 124 Nev. 224, 228, 181 P.3d 670, 672 (2008). We are not required,
however, "to accept legal conclusions cast in the form of factual allegations
if those conclusions cannot reasonably be drawn from the facts alleged."
Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004).
            Here, appellant's complaint provided no factual support for
her legal conclusion that her debt to NYCB had been discharged—i.e., that
her debt had been "set-off. . . pursuant to public policy." We have
thoroughly reviewed appellant's proper person appeal statement and the
record on appeal and are unable to discern any facts that would support
appellant's stance. To the contrary, the documents submitted by
respondents along with their motion to dismiss demonstrate that
appellant's debt was not discharged and that NYCB holds valid title to the
subject property.   Cf. Breliant v. Preferred Equities Corp., 109 Nev. 842,
847, 858 P.2d 1258, 1261 (1993) (indicating that publicly recorded
documents may be considered in ruling on a motion to dismiss).
            Thus, we conclude that the district court properly dismissed
appellant's complaint. NRCP 12(b)(5). We have considered appellant's
other allegations of error and conclude that these allegations do not
warrant reversal of the district court's order. Accordingly, we
            ORDER the judgmeat of the district court AFFIRMED.




                        Gibbons


                          . J.
Douglas                                    Saitta



                                      2
                cc:   Hon. Ronald J. Israel, District Judge
                      Kelly Innsbruck Alexander
                      Pite Duncan, LLP
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A